PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Vander Pol et al.
Application No. 16/730,687
Filed: December 30, 2019
For: GLASS TRANSPORT TRAILER

:
:
:	DECISION ON PETITION
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed May 4, 2022, to revive the above-identified application.  

A review of the record discloses that a Notice of Allowance and Fee(s) Due was mailed on September 24, 2021, which set a period for reply of three (3) months. No reply having been received, the application was held abandoned on December 28, 2021. The previous petition was filed on January 24, 2022, along with a Request for Continued Examination (RCE), the fee of $2,000.00, an Information Disclosure Statement (IDS) and payment of the issue fee of $1,200.00 filed on May 4, 2022.  While it is noted that the requirements of 37 CFR 1.137(a) were satisfied in the petition filed May 4, 2022, a decision on the petition was never rendered.  

Since the record shows that a grantable petition under 37 CFR 1.137(a) was filed on May 4, 2022, the present petition is granted nunc pro tunc.

A review of the record shows a petition fee in the amount of $2,100.00 was previously submitted on January 24, 2022. Therefore, the petition fee in the amount of $2,100.00 submitted on May 4, 2022, is unnecessary and has been credited back to the petitioner’s deposit account. 

Telephone inquiries concerning this decision may be directed to Jamice Brantley at (571) 272-3814.



/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions